DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-11 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hall (U.S. Patent No. 5,172,713).
Regarding claim 2, Hall discloses a plumbing fitting (Figs. 1-4) comprising: a housing (10, 200, 300, 400) comprising: a first aperture (14); a second aperture (114); a third aperture (58); and a mixing chamber (56) in fluid communication with the first aperture, the second aperture, and the third aperture (Figs. 1-4); and a mixing valve (40, 140, 240, 340, 440) disposed within the housing (Figs. 1-4), the mixing valve (40) comprising a first flow control valve (22) configured to control a first flow of fluid from the first aperture (14) to the mixing chamber (56).
Regarding claim 3, Hall discloses the plumbing fitting (Figs. 1-4) wherein: the mixing chamber (56) separates the first aperture (14) from the third aperture (58); and the mixing chamber (56) separates the second aperture (114) from the third aperture (58).
Regarding claim 4, Hall discloses the plumbing fitting (Figs. 1-4) wherein the mixing chamber (56) separates the first aperture (14) from the second aperture (114).
Regarding claim 5, Hall discloses the plumbing fitting (Figs. 1-4) wherein the mixing valve further comprises a first motor coupled to the housing and configured to move the first flow control valve relative to the housing so as to control the first flow of fluid.
Regarding claim 6, Hall discloses the plumbing fitting (Figs. 1-4) wherein the mixing valve (40, 140, 240, 340, 440) further comprises a second flow control valve (Figs. 1-4) configured to control a second flow of fluid from the second aperture (114) to the mixing chamber (56).
Regarding claim 7, Hall discloses the plumbing fitting (Figs. 1-4) wherein the mixing valve (40, 240, 340, 440) further comprises: a first motor (32) coupled to the housing (10) and configured to move the first flow control valve (22) relative to the housing (10) so as to control the first flow of fluid; and a second motor (32, Fig. 1) coupled to the housing (10) and configured to move the second flow control valve (22) relative to the housing (10) so as to control the second flow of fluid.
Regarding claim 8, Hall discloses the plumbing fitting (Figs. 1-4) wherein: the housing (10, 200, 300, 400) comprises: a first side surface, and a second side surface (Figs. 1-4); the third aperture (58) extends through the first side surface (Fig. 1-4); and the first motor (440) and the second motor (440) are coupled (Column 4 lines 3-25) to the second side surface (Fig. 4).
Regarding claim 9, Hall discloses the plumbing fitting (Figs. 1-4) wherein the second side surface is opposite (Column 4 lines 3-25) the first side surface (Fig. 4).
Regarding claim 10, Hall discloses the plumbing fitting (Figs. 1-4) wherein the first aperture (14) is aligned (Fig. 1, Column 4 lines 3-25) with the second aperture (114).
Regarding claim 11, Hall discloses the plumbing fitting (Figs. 1-4) wherein: the first aperture (449) is centered on a first axis (Fig. 4); and the third aperture (458) is centered on a second axis (Fig. 4) that is orthogonal (Fig. 4) to the first axis (Column 4 lines 3-25).
Regarding claim 18, Hall discloses a plumbing fitting (Figs. 1-4) comprising: a housing (10, 200, 300, 400) comprising: a first aperture (14); a second aperture (114); and a mixing chamber (56) in fluid communication with the first aperture (14) and the second aperture (114); and a mixing valve (40, 140, 240, 340, 440) disposed within the housing (10), the mixing valve (40) comprising: a first flow control valve (22) configured to control a first flow of fluid from the first aperture (14) to the mixing chamber (56); and a second flow control valve (22) configured to control a second flow of fluid from the second aperture (114) to the mixing chamber (56) independent of the first flow of fluid.
Regarding claim 19, Hall discloses the plumbing fitting (Figs. 1-4) wherein the mixing valve (40, 140, 240, 340, 440) further comprises: a first motor (32) coupled to the housing and configured to move the first flow control valve (22) relative to the housing (Fig. 1) so as to control the first flow of fluid; and a second motor (32) coupled to the housing (Fig. 1) and configured to move the second flow control valve (22) relative to the housing (Fig. 1) so as to control the second flow of fluid.

Claim(s) 2, 12-16, 18, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leonard (U.S. Patent No. 1,476,718).
Regarding claim 2, Leonard discloses a plumbing fitting (Figs. 1-8) comprising: a housing (1 and 6) comprising: a first aperture (4); a second aperture (5); a third aperture (3); and a mixing chamber (2 and 8) in fluid communication with the first aperture (4), the second aperture (5), and the third aperture (3); and a mixing valve (34 and 35) disposed within the housing (Figs. 1-8), the mixing valve (34 and 35) comprising a first flow control valve (34) configured to control a first flow of fluid from the first aperture (4) to the mixing chamber (2 and 8).
Regarding claim 12, Leonard discloses the plumbing fitting (Figs. 1-8) wherein: the first flow control valve (34) comprises: a valve inlet chamber Fig. 1), a first valve outlet (11) contiguous with the valve inlet chamber (Fig. 1), and a second valve outlet (9) contiguous with the valve inlet chamber (Fig. 1), the second valve outlet (9) aligned with the first valve outlet (11); and the mixing chamber (2 and 8) is in fluid communication with the first valve outlet (11) and the second valve outlet (9).
Regarding claim 13, Leonard discloses the plumbing fitting (Figs. 1-8) wherein the valve inlet chamber (Fig. 1) is cylindrical (at least a portion of the inlet 4 is cylindrical).
Regarding claim 14, Leonard discloses the plumbing fitting (Figs. 1-8) wherein the first valve outlet (11) includes a through bore that is tapered (Fig. 1).
Regarding claim 15, Leonard discloses a plumbing fitting (Figs. 1-8) comprising: a housing (1 and 6) comprising: an aperture (4), and a mixing chamber (2 and 8) in fluid communication with the aperture (4); and a mixing valve (34 and 35) disposed within the housing (1 and 6), the mixing valve (34 and 35) comprising a flow control valve (34) configured to control a flow of fluid from the aperture (4) to the mixing chamber (2 and 8), the flow control valve (34) comprising: a valve inlet chamber (Fig. 1); a first valve outlet (11) contiguous with the valve inlet chamber (Fig. 1); a second valve outlet (9) contiguous with the valve inlet chamber (Fig. 1), the second valve outlet (9) aligned (Fig. 1) with the first valve outlet (11); a first valve member (34d) configured to cooperate with the first valve outlet (11) to control the flow of fluid to the mixing chamber (2 and 8); and a second valve member (34c) configured to cooperate with the second valve outlet (9) to control the flow of fluid to the mixing chamber (2 and 8); and wherein the mixing chamber (2 and 8) is in fluid communication with the first valve outlet (11) and the second valve outlet (9).
Regarding claim 16, Leonard discloses the plumbing fitting (Figs. 1-8) wherein: the flow control valve (34) further comprises a spool (Fig. 1); the first valve member (34d) is fixedly mounted on the spool (Fig. 1); and the second valve member (34c) is fixedly mounted on the spool (Fig. 1) and separated from the first valve member (34d) by a portion of the spool (Fig. 1).
Regarding claim 18, Leonard discloses a plumbing fitting (Figs. 1-8) comprising: a housing (1 and 6) comprising: a first aperture (4); a second aperture (5); and a mixing chamber (2 and 8) in fluid communication with the first aperture (4) and the second aperture (5); and a mixing valve (34 and 35) disposed within the housing (Fig. 1), the mixing valve (34 and 35) comprising: a first flow control valve (34) configured to control a first flow of fluid from the first aperture (4) to the mixing chamber (2 and 8); and a second flow control valve (35) configured to control a second flow of fluid from the second aperture (5) to the mixing chamber (2 and 8) independent of the first flow of fluid.
Regarding claim 20, Leonard discloses the plumbing fitting (Figs. 1-8) wherein: the first flow control valve further (34) comprises: a valve inlet chamber (Fig. 1), a first valve outlet (11) contiguous with the valve inlet chamber (Fig. 1), and a second valve outlet (9) contiguous with the valve inlet chamber (Fig. 1), the second valve outlet (9) aligned (Fig. 1) with the first valve outlet (11); and the mixing chamber (2 and 8) is in fluid communication with the first valve outlet (11) and the second valve outlet (9).
Regarding claim 21, Leonard discloses the plumbing fitting (Figs. 1-8) wherein the first flow control valve (34) comprises: a first valve member (34d) configured to cooperate with the first valve outlet (11) to control the first flow of fluid to the mixing chamber (2 and 8); and a second valve member (34c) configured to cooperate with the second valve outlet (9) to control the first flow of fluid to the mixing chamber (2 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonard (U.S. Patent No. 1,476,718) in view of Surabian (U.S. Patent No. 5,318,070).
Regarding claim 17, Leonard discloses the plumbing fitting (Figs. 1-8) wherein the mixing valve further comprises a handle (33) coupled to the housing (1 and 6) and configured to move the flow control valve (34) relative to the housing so as to control the flow of fluid but lacks disclosure wherein instead of handle it has a motor.
Surabian teaches a mixing valve (Figs. 1-7) with a motor (6) to move a valve element (31) relative to a housing. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the actuator of Leonard with a motor as taught by Surabian for the advantage of electrically controlling the valve movement (Column 3 lines 1-8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753